Citation Nr: 0032602	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  95-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from November 1982 
to April 1985.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 1995 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Baltimore, Maryland 
(hereinafter RO).


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claim of entitlement to service connection for pes planus.  
As these procedures could not have been followed by the RO at 
the time of the February 1995 rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran's service entrance examination dated in November 
1982, reported asymptomatic pes planus.  Subsequently, the 
veteran was treated in-service for symptoms associated with 
pes planus.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has clarified that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Rather there must be a permanent 
increase in the underlying disability.  Id.   In order to 
fairly assess the disability on appeal, the issue must be 
remanded for further clarification.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (The Board may not rely on its own 
unsubstantiated medical judgment in the resolution of 
claims).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that demonstrates that his 
preexisting pes planus increased in 
severity during his period of active duty 
that was not due to the natural progress 
of the disease.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded a VA 
examination to determine the nature of 
any bilateral foot disorder, to include 
pes planus.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include x-rays.  If pes 
planus is found, the examiner is 
specifically asked to provide an opinion 
as to whether it is as least as likely as 
not that the veteran's asymptomatic pes 
planus shown on his service entrance 
examination conducted in November 1982 
underwent a permanent increase in the 
underlying disability during service 
beyond its naturally expected progress, 
or whether the episodes in service were 
intermittent or temporary flare-ups.  A 
complete rationale for all opinions 
should be provided.  The examination 
report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, the RO should adjudicate 
the issue on appeal, consistent with all 
pertinent laws and regulations, to 
include the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

